DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Remarks
Applicant’s amendments and arguments filed on 10 February 2022 have been fully considered and they are deemed to be persuasive.

Allowable Subject Matter
Claims 1-7 and 9-19 and renumbered as claims 1-18 are allowed over the cited art of record.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 16, Applicants particular method and associated systems of extracting, from the collected information, labeling data indicative of urgency of each of said plurality of system events by identifying mentioning of textual items extracted from textual content of each of said log events, in the information collected form at least some of the plurality of online, publicly available knowledge bases, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        February 9, 2022